department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-120540-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable keith ellison member u s house of representatives plymouth avenue north minneapolis mn attention ---------------------- dear congressman ellison i am responding to your inquiry dated date on behalf of --------------------- --- ---------- and his wife are purchasing a new home ---------- has lived in the same house for five consecutive years out of the past eight years but his wife has not certain first-time homebuyers and long-time residents are eligible to claim a refundable income_tax_credit for the purchase of a principal_residence sec_36 of the internal_revenue_code code for purchases completed after date a taxpayer generally must enter into a binding purchase contract before date and complete the purchase before date to qualify for the credit sec_36 of the code a taxpayer is eligible to claim the dollar_figure long-time resident homebuyer credit if the taxpayer and the taxpayer's spouse if married has owned and used the same home as a principal_residence for any five-consecutive-year period during the eight-year period ending on the purchase date of the new residence sec_36 of the code both ---------- and his wife must be long-time residents of the same previous principal_residence to qualify for the dollar_figure long-time resident homebuyer credit because --- ----------’s wife is not a long-time resident of ----------’s previous home neither ---------- nor his spouse qualifies for the dollar_figure credit the law does not provide any exceptions to this requirement and does not grant the internal_revenue_service authority to grant exceptions only congress can change this rule conex-120540-10 i hope this information is helpful if you have any questions please contact me or ---------------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
